



EXHIBIT 10.1
NUMBER SEVENTEEN: Before the undersigned, MARIA VANESSA WELLS HERNANDEZ, Notary
Public with office in the city of San José, Yoses Sur, from Veritas University,
two hundred and twenty five meters east, fifty meters north and twenty five
meters east, appear: (i) SALVADOR DADA SANTOS, of legal age, married once,
engineer, with domicile at San Antonio de Belén, Heredia, bearer of
identification number one-one thousand one hundred forty six-zero five hundred
and thirty seven, as LEGAL REPRESENTATIVE WITHOUT LIMIT OF SUM, with sufficient
powers of the company ESTABLISHMENT LABS SOCIEDAD ANONIMA, identification number
three-hundred one-three hundred sixty six thousand three hundred and thirty
seven, company with domicile at Alajuela, Zona Franca El Coyol, building
B-Fifteen, offices of Establishment Labs, a company duly registered and in good
standing to this date, which the undersigned Notary attests based on the
information available in the Computerized System of the Registry of Companies of
the Public Registry under the indicated legal identification number.
Additionally, the undersigned Notary attests that the power held by Mr. Dada, is
duly registered in the Registry of Companies of the Mercantile Section of the
Public Registry under the identification number indicated, Book: two thousand
sixteen, Page: three hundred seventy three thousand three hundred and forty two,
Consecutive: one, Sequence: five; hereinafter and for the purposes of this deed
called the BUYER; and (ii) ALVARO EDUARDO CARBALLO PINTO, of legal age, married
once, businessman, neighbor of San José, bearer of identification number one -
zero five hundred and thirty six - zero six hundred fifty five, who appears as
President, and JORGE EDUARDO MONGE AGÜERO, of legal age, married once,
businessman, neighbor of San José, bearer of identification number one - zero
four hundred thirteen - one thousand three hundred and forty four, who appears
as Treasurer, with sufficient powers without limit of sum to act jointly in the
name of the company ZONA FRANCA EL COYOL SOCIEDAD ANONIMA, identification number
three-hundred one-four hundred twenty thousand five hundred and twelve, with
domicile at Zona Franca in front of Riteve, administrative offices, Alajuela, El
Coyol, duly registered and in good standing to this date, which the undersigned
Notary attests based on the information available at the Commercial Section of
the Public Registry, under the aforementioned identification number; from now on
and for the purposes of this deed called the SELLER, and SAY: FIRST: Misters
Carballo Pinto and Monge Agüero of qualities described above, legal
representatives of ZONA FRANCA EL COYOL SOCIEDAD ANONIMA, which is the owner of
the property registered in the Property Registry, Province Alajuela, number ONE
HUNDRED SEVENTY-FOUR THOUSAND TWO HUNDRED THIRTY-TWO F-ZERO ZERO ZERO, of nature
Twenty-fifth-F Filial Property in a preliminary project located in the first
level for offices, fully constructed industrial and commercial units, located in
District Thirteenth: Garita, First Canton: Alajuela, Province of Alajuela, with
a measure of two thousand five hundred and eighty square meters and the
following boundaries: North: Twenty-Five- E with wall in the middle, South:
green area and parking for loading and unloading, East: green area, West: green
area and lobby access, registered plan number two-two million fifty-seven
thousand sixty-four-two thousand and eighteen; that the SELLER and the
PURCHASER, on August seventh, two thousand and fifteen, signed the contract
called



--------------------------------------------------------------------------------





"Lease Agreement", in which the Parties agreed on a purchase option on behalf of
the PURCHASER, which was duly exercised; the SELLER hereby sells the property
described herein to company ESTABLISHMENT LABS SOCIEDAD ANONIMA. SECOND: Mr.
Dada Santos states, the following: (a) That the sale has been accepted on behalf
of the company he represents for the sum of THREE MILLION TWO HUNDRED FORTY-FIVE
THOUSAND DOLLARS, legal currency of the United States of America, sum agreed by
the Parties as a result of the negotiations of the purchase option mentioned in
the first point, and received by Carballo Pinto and Monge Agüero in this act on
behalf of the company they represent, to their satisfaction, which have been
canceled by electronic transfer to account number nine two one Zero five eight
two six nine of Bank BAC San Jose, client account one zero two zero zero zero
zero nine two one Zero five eight two six nine one, IBAN CR five two zero one
zero two zero zero zero zero nine two one zero five eight two six nine one, in
the name of the SELLER. (b) That the stamps, taxes and fees in connection to the
purchase of the property have been totally paid by the BUYER. (c) That both sums
of money come from the regular operating funds of the manufacturing, marketing
and export activities of medical devices of the PURCHASER, and that the property
acquired will not be used for any illicit activity. (d) That the Company is in
compliance with the provisions of article fifteen of Act number seven thousand
seven hundred and eighty-six, Law of Narcotic Drugs, Psychotropic Substances,
Drugs of Unauthorized Use, Related Activities, Legitimization of Capitals and
Financing to Terrorism, scope that is known and accepted. THIRD: The sale of
property described above is free of annotations, mortgage and judicial
encumbrances, except for the rain water servitude registered under Book two
thousand and sixteen, Page seven hundred and seventy-nine thousand seven hundred
and forty-three, Consecutive zero one, Sequence zero zero four six, Subsequence
zero zero one; with municipal taxes on real estate duly paid. The purchase
includes any excess of measure that may exist between the measure recorded in
the Public Registry and the one that actually has the property within the
indicated boundaries. FOURTH: WITHOUT THE REGISTRY TAKING NOTE: Misters Carballo
Pinto and Monge Agüero declare on behalf of the company they represent, to the
BUYER, UNDER OATH, and apperceived by the undersigned Notary of the civil and
criminal consequences of perjury and false testimony, as follows: (a) That the
company they represent is the sole owner of said property, in all its extent
according to the described topographic surveys, exercising its right in good
faith and in a legal, public, continuous, peaceful and uninterrupted manner,
without defects and ownership validly registered in the Public Registry. (b)
That there are no lawsuits, litigation, claims or claims of any nature, current
or contingent, related to said property or its possession that may result in a
decrease of its value or the capacity to dispose of the property. (c) That said
property is not subject to natural, public or private conservation regimes, or
included within natural reserves, nor has it been the subject of disputes, nor
claims with state institutions for environmental or health reasons. (d) That
there are no expropriation processes, or claims for public roads, or problems of
boundaries, possession, occupation, leases, labor or property liabilities in
relation to the property or any other circumstance, act or business that
threatens the full exercise of the rights of the BUYER. (e) That the SELLER
undertakes to cancel to the satisfaction of the PURCHASER, any tax, rate or
encumbrance that the SELLER



--------------------------------------------------------------------------------





owes with respect to the property in question and that arises subsequent to the
transfer of the property, provided it has been generated before the date of
subscription thereof. (f) The SELLER guarantees the PURCHASER the free exercise
of each and every one of the acquired rights and grants a guarantee of eviction,
reclaim and hidden defects, in accordance with the provisions of articles one
thousand and thirty-four, following and related of the Civil Code. g) The SELLER
expressly acknowledges that the statements and warranties granted to the
PURCHASER in this deed, in particular those indicated in the preceding
paragraphs, have been the basis for the PURCHASER to sign this deed, for which
it understands that the falsehood or inaccuracy of these statements and
warranties will be cause for compensation on behalf of the PURCHASER for the
damages caused, as well as the obligation to refund any amount payed to date.
THE REGISTRY CONTINUE TAKING NOTE. THE SUBSCRIBED NOTARY STATES: A) That it
keeps records in its Protocol of all the documentation related to the origin of
the resources and the form of payment of this transaction; B) That has
identified the parties; and C) That the Minutes of the Extraordinary General
Assembly of Partners of Establishment Labs Sociedad Anonima, held at its
registered office, at sixteen hours of June fourteenth of the year two thousand
nineteen with the presence of the totality of the social capital, Mister Dada
Santos was authorized as the Legal Representative without Sum Limit to proceed
with the purchase of the described property, according to protocolization of the
minute in the Protocol of the Notary Public Mario Andres Rodriguez Obando, deed
number one hundred sixty six, visible on page one hundred sixty eight of
Protocol number Two. This is all. I issue a first registrable testimony. Read
what was written to the appearing parties, they approved it and we all sign in
the city of Alajuela, at ten hours on June twenty five, two thousand and
nineteen.
/s/ Alvaro Eduardo Carballo Pinto
 
 
 
 
 
 
 
 
 
/s/ Jorge Eduardo Monge Aguero
 
 
 
 
 
 
 
 
 
/s/ Salvador Dada Santos
 
 
 
 
 
 
 
 
 
/s/ Vanessa Wells
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






